Title: Pennsylvania Assembly Committee: Report on Grievances, 22 February 1757
From: Pennsylvania Assembly Committee
To: 


On Feb. 17, 1758, fourteen days after Franklin’s appointment as agent to England, the Assembly named a committee “to draw up the Heads of the several Grievances necessary to be represented Home to England for Redress.” Its report, submitted the 22d, was adopted and entered in the minutes the next day. Franklin was not a member of the committee since the report was in effect part of the instructions for his agency, but he carried a copy of it with him and later documents drawn in England show that it was often at his elbow. It is printed here as a summary of the disputes with the Proprietors in which Franklin as an assemblyman had taken a leading part, and as a foundation for his mission to England, especially pertinent because only a fragment of his formal instructions survives.
 
Feb. 22. 1757.
In Obedience to the Order of the House, we have drawn up the Heads of the most important Aggrievances that occur to us, which the People of this Province with great Difficulty labour under; the many Infractions of the Constitution, in manifest Violation of the Royal Grant, the Proprietary Charters, the Laws of this Province, and of the Laws, Usages and Customs of our Mother Country, and other Matters, which we apprehend call aloud for Redress: They are as follow.
First. By the Royal Charter, which has ever been, ought to be, and truly is, the principal and invariable Fundamental of this Constitution, King Charles the Second did give and grant unto William Penn, his Heirs and Assigns, the Province of Pennsylvania; and also to him and his Heirs, and his or their Deputies or Lieutenants, free, full, and absolute Power, for the good and happy Government thereof, to make and enact any Laws, according to their best Discretion, by and with the Advice, Assent, and Approbation of the Freemen of the said Country, or of their Delegates or Deputies, for the Raising of Money, or any other End appertaining to the Publick State, Peace, or Safety of the said Country. By the Words of this Grant it is evident, that full Powers were granted to the Deputies and Lieutenants of William Penn, and his Heirs, to concur with the People in framing Laws for their Protection, and the Safety of the Province, according to their “best Discretion,” independent of any Instructions or Directions they should receive from their Principals. And it is equally obvious to your Committee, that the People of this Province, and their Representatives, were interested in this Royal Grant, and, by Virtue thereof, have an original Right of Legislation inherent in them, which neither the Proprietaries, nor any other Person whatsoever, can divest them of, restrain or abridge, without manifestly violating and destroying the Letter, Spirit, and Design of this Grant.

Nevertheless, we unfortunately find, that the Proprietaries of this Province, regardless of this sacred Fundamental of all our Rights and Liberties, have so abridged and restricted their late and present Governor’s Discretion in Matters of Legislation, by their illegal, impracticable and unconstitutional Instructions and Prohibitions, that no Bill, for granting Aids and Supplies to our most gracious Sovereign, be it ever so reasonable, expedient and necessary, for the Defence of this His Majesty’s Colony, and Safety of His People, unless it be agreeable thereto, can meet with his Approbation; by Means whereof the many considerable Sums of Money which have been offered for those Purposes by the Assemblies of this Province, ever anxious to maintain his Honour and Rights, have been rejected, to the great Encouragement of His Majesty’s Enemies, and the imminent Danger of the Loss of this His Colony.
Secondly. The Representatives of the People in General Assembly met, by Virtue of the said Royal Grant, and the Charter of Privileges, granted by the said William Penn, and a Law of this Province, have Right to, and ought to enjoy, all the Powers and Privileges of an Assembly, according to the Rights of the Freeborn Subjects of England, and as is usual in any of the Plantations in America; that it is an indubitable, and now an incontested Right of the Commons of England, to grant Aids and Supplies to His Majesty in any Manner they think most easy to themselves and the People; and that they are the sole Judges of the Measure, Manner, and Time of granting and raising the same.
Nevertheless, the Proprietaries of this Province, in Contempt of the said Royal Grant, Proprietary Charter, and Law of this Colony, designing to subvert the Fundamentals of this Constitution, to deprive the Assembly and People of their Rights and Privileges, and to assume an arbitrary and tyrannical Power over the Liberties and Properties of His Majesty’s Liege Subjects, have so restrained their Governors by their despotic Instructions, which are not to be varied from, and are particularly directory in the framing and passing of Money Bills and Supplies to His Majesty, as to the Mode, Measure and Time, that it is impossible for the Assembly, should they lose all Sense of their most essential Rights, and comply with these Instructions, to grant sufficient Aids for the Defence of this His Majesty’s Province from the common Enemy.
Thirdly. In Pursuance of sundry Acts of General Assembly, approved of by the Crown, a natural Right, inherent in every Man, antecedent to all Laws, the Assemblies of this Province have had the Power of disposing of the publick Monies that have been raised for the Encouragement of Trade, and Support of Government, by the Interest Money arising by the Loan of the Bills of Credit, and the Excise. No Part of these Monies was ever paid by the Proprietaries, or ever raised on their Estates; and therefore, they can have no Pretence of Right to a Voice in the Disposition of them. They have ever been applied with prudent Frugality, for the Honour and Advantage of the Publick, and the King’s immediate Service, to the general Approbation of the People. The Credit of the Government has been preserved, and the Debts of the Publick punctually discharged. In short, no Inconveniencies, but great, and many, Advantages have accrued from the Assembly’s prudent Care and Management of these Funds.
Yet the Proprietaries, resolved to deprive the Assemblies of the Power and Means of supporting an Agent in England, and of prosecuting their Complaints, and remonstrancing their Aggrievances, when injured or oppressed, to His Majesty and His Parliaments, and to rob them of this natural Right, which has been so often approved of by their gracious Sovereign, have, by their said Instructions, prohibited their Governor from giving his Assent to any Laws for emitting or re-emitting any Paper Currency or Bills of Credit, or for raising Money by Excise, or any other Method, unless the Governor or Commander in Chief for the Time being, by Clauses to be inserted therein, have a Negative in the Disposition of the Monies arising thereby, let the languishing Circumstances of our Trade be ever so great, and a further or greater Medium become ever so necessary for its Support.
Fourthly. By the Laws and Statutes of England, the chief Rents, Honours and Castles of the Crown are taxed, and pay their Proportion to the Supplies that are granted to the King for the Defence of the Realm, and Support of Government. His Majesty, the Nobility of the Realm, and all His British Subjects, do now actually contribute their Proportion towards the Defence of America in general, and this Province in particular; and it is in a more especial Manner the Duty of the Proprietaries to pay their Proportion of a Tax for the immediate Preservation of their own Estates in this Province. To exempt, therefore, any Part of their Estates from their reasonable Part of this necessary Burthen, is as unjust as it is illegal, and as new as arbitrary.
Yet the Proprietaries, notwithstanding the general Danger to which the Nation and its Colonies are exposed, and great Distress of this Province in particular, by their said Instructions, have prohibited their Governors from passing Laws for the Raising of Supplies for its Defence, unless all their located, unimproved, and unoccupied Lands, Quitrents, Fines, and Purchase-Monies on Interest, the much greater Part of their enormous Estates in this Colony, are expresly exempted from paying any Part of the Tax.
Fifthly. By Virtue of the said Royal Charter, the Proprietaries are invested with a Power of “doing every Thing which unto a compleat Establishment of Justice, unto Courts and Tribunals, Forms of Judicature, and Manner of Proceedings do belong.” It was certainly the Import and Design of this Grant, that the Courts of Judicature should be formed, and the Judges and Officers thereof hold their Commissions in a Manner not repugnant, but agreeable, to the Laws and Customs of England; that thereby they might remain free from the Influence of Persons in Power, the Rights of the People might be preserved, and their Properties effectually secured. That the Grantee William Penn, understanding the said Grant in this Light, did, by his original Frame of Government, convenant and grant with the People, That the Judges, and other Officers, should hold their Commissions during their good Behaviour, and no longer.
Notwithstanding which, the Governors of this Province have, for many Years past, granted all the Commissions to the Judges of the King’s Bench, or Supreme Court of this Province, and to the Judges of the Court of Common-Pleas of the several Counties, to be held during their Will and Pleasure. By Means whereof, the said Judges being subject to the Influence and Directions of the Proprietaries and their Governors, their Favourites and Creatures, the Laws may not be duly administred or executed, but often wrested from their true Sense, to serve particular Purposes; the Foundation of Justice may be liable to be destroyed, and the Lives, Laws, Liberties, Privileges and Properties of the People thereby rendered precarious, and altogether insecure, to the great Disgrace of our Laws, and the inconceivable Injury of His Majesty’s Subjects.
Your Committee further beg Leave to add, that besides these Aggrievances, there are other Hardships the People of this Province have experienced, that call for Redress. The Inlistment of Servants, without the least Satisfaction being made to the Masters, has not only prevented the Cultivation of our Lands, and diminished the Trade and Commerce of the Province, but is a Burthen extremely unequal and oppressive to Individuals; and should the Practice continue, the Consequence must prove very discouraging to the further Settlement of this Colony, and prejudicial to His Majesty’s future Service. Justice therefore demands that Satisfaction should be made to the Masters of such inlisted Servants, and that the Right of Masters to their Servants be confirmed and settled. But as those Servants have been inlisted into His Majesty’s Service for the general Defence of America, and not of this Province only, but all the Colonies, and the Nation in general have, and will receive, equal Benefit from their Service, this Satisfaction should be made at the Expence of the Nation, and not of this Province only.
That the People now labour under a Burthen of Taxes, almost insupportable by so young a Colony, for the Defence of its long extended Frontier, of about Two Hundred Miles, from New Jersey to Maryland, without either of those Colonies, or the Three Lower Counties, on Delaware, contributing their Proportion thereto, though their Frontiers are in a great Measure covered and protected by our Forts: And should the War continue, and with it this unequal Burthen, many of His Majesty’s Subjects in this Province will be reduced to Want, and the Province, if not lost to the Enemy, involved in Debt, and sunk under its Load.
That notwithstanding this Weight of Taxes, the Assemblies of this Province have given to the general Service of the Nation Five Thousand Pounds to purchase Provisions for the Troops under General Braddock; Two Thousand Nine Hundred Eighty-five Pounds, and Eleven-pence, for clearing a Road by his Orders; Ten Thousand Five Hundred and Fourteen Pounds, Ten Shillings, and One Penny, to General Shirley, for the purchasing Provisions for the New-England Forces; and expended the Sum of Two Thousand Three Hundred and Eighty-five Pounds, One Shilling, and Two-pence Halfpenny, in supporting the Inhabitants of Nova-Scotia, which likewise we conceive ought to be a national Expence.
And that His Majesty’s Subjects, the Merchants and Insurers in England, as well as the Merchants here, and elsewhere, did, during the last War, and will, during this present War, be greatly injured in their Property, Trade and Commerce, by the Enemy’s Privateers on this Coast, and at our Capes, unless some Method be fallen on to prevent it.
Wherefore your Committee are of Opinion, that the Commissioners intended to be sent to England to solicit a Removal and Redress of the many Infractions and Violations of the Constitution, should also have it in Charge, and be instructed to represent to our most gracious Sovereign, and his Parliaments, the several unequal Burthens and Hardships before mentioned, and endeavour to procure Satisfaction to the Masters of such Servants as have been enlisted, and the Right of Masters to their Servants established and confirmed, and obtain a Re-payment of the said several Sums of Money, some Assistance towards defending our extensive Frontier, and a Vessel of War to protect the Trade and Commerce of this Province.
Submitted to the Correction of the House, by



Joseph Fox,
William Masters,


Thomas Leech,
Joseph Gibbons,


John Hughes,
Thomas Yorke.


Joseph Galloway,




